Citation Nr: 1104112	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  05-10 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a low back disability, to 
include lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

In August 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that hearing 
is of record.

This matter was previously before the Board in March 2008.  At 
that time, the Board determined that new and material evidence 
had been received and it reopened the Veteran's claim of 
entitlement to service connection for lumbosacral strain.  The 
Board then remanded the reopened claim for further development.  
After accomplishing the requested action to the extent possible, 
the RO continued the denial of the service connection claim (as 
reflected in the March 2010 supplemental statement of the case) 
and returned this matter to the Board for further appellate 
consideration.  Accordingly, the Board has characterized the 
claim as listed on the title page of this decision. 

The Board further notes that the Veteran submitted additional 
pertinent medical evidence that was received by the Board in May 
2010.  The evidence has not been previously considered by the RO 
and the Veteran did not include a signed waiver of RO 
consideration of this evidence.  As the Board has determined that 
the benefit to which the evidence relates can be fully allowed on 
appeal, a referral to the RO is not necessary and the Board may 
proceed to issue a decision on the merits without prejudicing the 
Veteran.  38 C.F.R. § 20.1304(c) (2010); see Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (noting that where the Board addresses 
a question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  




FINDING OF FACT

A low back disability, to include lumbosacral strain, is shown by 
the competent medical evidence of record to have had its onset 
during the Veteran's active military service.


CONCLUSION OF LAW

A low back disability, to include lumbosacral strain, was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the 
Board is granting the full benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Legal Criteria and Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002);  
38 C.F.R. § 3.303 (2010).  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Certain chronic disabilities, to include arthritis, 
are presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

The Veteran contends that service connection is warranted for a 
low back disability because he injured his back while in the 
service.  At his August 2007 Board hearing, the Veteran testified 
that he was a Navy Seabee working in construction.  (See 
Transcript "Tr." at 3.)  He testified that in 1967 he fell 
while holding up a panel in the process of finishing a roof 
because of the awkwardness of this procedure.  (Id. at 3-4, 12.)  
The Veteran further testified that he was treated in service at a 
field hospital the day after this injury.  (Id. at 4.)  He stated 
that he put a piece of plywood under the mattress of his bunk to 
help treat his back during service.  The Veteran also testified 
that he had intermittent flare-ups of his back after service.  
(Id. at 12.)  Lastly, the Veteran testified that he did not 
injure his back subsequent to service.  (Id. at 16.)  

As will be discussed below, the Board finds that service 
connection for lumbosacral strain is warranted on a direct 
incurrence basis.  Therefore, as this is a full grant of the 
benefit sought on appeal, the Board finds that a discussion 
regarding presumptive service connection is moot.

Initially, the Board notes that there is competent evidence of 
record indicating a current low back disability, to include 
lumbosacral strain.  A September 2002 private report reflects a 
diagnosis of degenerative L5-S1 and lumbar spondylosis.  X-rays 
taken in conjunction with a December 2004 VA examination reveal 
mild degenerative change in the lower lumbar spine and lower 
thoracic spine.  Additionally, the January 2010 VA examination 
report reflects a diagnosis of status post lumbosacral 
decompression of nerve roots, approximately 2005 with hint of 
radiculopathy by sensory examination that seem to have had its 
onset in 1966 when serving in Vietnam.  See also April 2010 
private report (containing diagnoses of postlaminectomy lumbar 
syndrome and lumbar radiculopathy).  Based on the foregoing 
evidence, the Board finds that the Veteran has a current low back 
disability and that the first element in establishing direct 
service connection has been established.  

The Board's next inquiry focuses on the possible occurrence of an 
in-service injury, event, or disease.  The Board initially notes 
that the Veteran's spine was evaluated as clinically normal upon 
examination for entrance into service in July 1963.   
A March 29, 1967 service treatment record reflects that the 
Veteran complained of pain in the left leg and low back.  A 
consultation report of the same date notes that the Veteran had 
limited flexion on examination.  The impression was possible 
"HNP [herniated nucleus pulposus]".  A May 1, 1967 consultation 
report reflects notation of the Veteran's complaint of back pain 
and that he was essentially within normal limits except for mild 
tenderness on the left buttock.  A July 1967 consultation request 
notes that the Veteran had a 3 month history of low back pain 
with radiation down his left thigh.  The consultation section of 
this report reflects that the Veteran was working in construction 
and there were no new symptoms except low back pain.  It was 
noted that he had 50 percent of range of motion and the 
disposition was lumbosacral strain.  

A veteran can attest to factual matters of which he or she has 
first-hand knowledge, e.g., experiencing pain and/or witnessing 
events in service.  See Washington v. Nicholson, 19 Vet. App. 
363, 368 (2005).  As such, the Board finds the Veteran competent 
to report his low back pain after a 1967 fall during his duties 
as a Navy Seabee.  The Board also finds the Veteran to be 
credible on this point, especially in view of the in-service 
treatment, to include the July 1967 consultation report.

Additionally, the Veteran's DD Form 214 reflects that he 
completed a "constructionman course."  The Board notes that in 
each case where a veteran is seeking service connection for any 
disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).  In light of the Veteran's testimony, his 
service treatment records, and his DD Form 214, the Board finds 
that he suffered from low back pain and incurred an injury in 
service.  As such, the second element of a service connection 
claim has been established.

Regarding competent evidence of a nexus to service, the Board 
notes that a May 2003 letter from L.M.M., M.D., notes that the 
Veteran first sustained an injury to his back in Vietnam in 1966.  
The medical doctor opined that the patient's "problems would 
appear to have begun during his service in Viet Nam in the 
1960s."  The Board finds that this medical opinion is too 
speculative to award service connection because, among other 
things, it states that the Veteran's back problems "appear" to 
have started in service.  Other medical opinions of record, 
however, do provide competent medical evidence of nexus to 
service.

The Veteran underwent a VA examination in January 2010.  The VA 
examiner was not able to provide a nexus opinion at that time 
because the claims file was not available.  After receiving the 
claims file, the examiner provided an addendum report in February 
2010.  The addendum report reflects that the examiner performed a 
full review of the claims folder and verified the provided 
history.  The examiner opined that the Veteran's present back 
"problem is related to his decompression laminectomy where he 
does still have some sensory changes related to radiculopathy, 
and that was related to spinal stenosis and that the onset of his 
symptoms were while he was on duty."  The examiner also stated 
that "it is very difficult to do anything but speculate and feel 
it is less likely than not that his present situation and that 
surgery could have been avoided had he had no incident in Vietnam 
in 1967."  It appears in this statement that the examiner 
indicated that he could not rule out that the Veteran's back 
surgery and current low back disability were not due to an in 
service event without resorting to speculation.  In other words, 
the VA examiner was not able to disassociate the Veteran's 
current back disability and surgery from his in-service back 
injury and symptoms.

The Board also notes a letter from L.M.M., M.D., dated in April 
2010, which relates the Veteran's low back disability to service.  
The April 2010 letter reflects a recitation of the Veteran's low 
back history, to include noting the in-service injury while 
lifting panels.  It was noted that the Veteran continued to have 
symptoms of low back pain leading to his surgery in 2003.  The 
April 2010 letter further reflects that a review of systems and 
physical examination of the Veteran was performed culminating in 
a diagnosis of postlaminectomy lumbar syndrome and lumbar 
radiculopathy.  The medical doctor then stated that it "is clear 
from an analysis of the history, this patient sustained a 
significant injury to his low back while he was in Vietnam 
working in the SEABEE's."

The Board finds the above February 2010 VA opinion and the April 
2010 private letter are probative and competent medical evidence 
in favor of the Veteran's service connection claim for a low back 
disability, to include lumbosacral strain.  The February 2010 
addendum report reflects that the Veteran's claims file was 
reviewed, to include service treatment records.  The April 2010 
private letter also provided a detailed history of the Veteran's 
low back complaints, signs, and symptoms.  As such, the above 
opinions were provided in light of the recorded history of the 
disability.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) 
(finding that a physician's access to the claims file is an 
important factor, although not single factor, in assessing the 
probative value of a medical opinion).  While the record reflects 
that the Veteran was involved in a car accident shortly after 
service, the Board notes that the February 2010 addendum report 
reflects that the Veteran's claims file was fully reviewed, to 
include notations about this car accident.  Even with knowledge 
of such facts, the January 2010 VA examiner noted in the February 
2010 addendum report that the onset of the Veteran's back 
symptoms was while he was on active duty.  As such, the Board 
finds that the January 2010 VA examiner was "informed of the 
relevant facts" concerning the Veteran's claimed low back 
disability, to include lumbosacral strain.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 303 (2008).  In sum, reading the 2010 VA 
and private opinions in a light most favorable to the Veteran, 
the Board finds that these opinions support the Veteran's service 
connection claim and the overall evidence is at least in 
equipoise.  Moreover, there is no competent evidence of record 
refuting the February 2010 VA and April 2010 private opinions.

In situations where there is an approximate balance of positive 
and negative evidence, the Board provides the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b).  Here, the record 
shows that the Veteran has a current low back disability, to 
include lumbosacral strain, and an event/injury in service.  
Additionally, the February 2010 VA and April 2010 private 
opinions relate the Veteran's current disability to his military 
service.  As a result, and resolving the benefit of the doubt in 
the Veteran's favor, service connection is granted for a low back 
disability, to include lumbosacral strain.  38 U.S.C.A. §§ 1110, 
5107.  


ORDER

Entitlement to service connection for a low back disability, to 
include lumbosacral strain, is granted.





____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


